Citation Nr: 9916134	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-20 256	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for 
intervertebral disc syndrome with minimal degenerative 
changes and lower extremity neurological abnormality 
(formerly low back pain), currently evaluated as 40 percent 
disabling.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to May 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a disability rating in 
excess of 40 percent for the veteran's back condition.

In a decision dated February 27, 1997, the Board, in 
pertinent part, denied a disability rating in excess of 40 
percent for the veteran's back condition.  He appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court).  In November 1998, the Court issued a Memorandum 
Decision vacating that portion of the Board's February 1997 
decision denying the veteran's back claim and remanding this 
issue to the Board for readjudication. 


REMAND

As detailed in the Court's Memorandum Decision, subsequent to 
the Board's February 1997 decision, VA's Office of General 
Counsel issued a precedent opinion which held that Diagnostic 
Code 5293 for intervertebral disc syndrome included 
consideration of loss of range of motion.  VAOPGCPREC 36-97.  
When evaluating service-connected disabilities rated under 
Diagnostic Code 5293, such as the veteran's, consideration 
must be given to whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

It is necessary, therefore, to provide the veteran an 
additional VA examination.  The VA examinations in 1995 did 
not address whether the veteran had any pain on motion of the 
lumbar spine, or whether he had any additional functional 
loss due to pain on use or during flare-ups.  This 
information is necessary to properly evaluate his service-
connected back condition. 

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of the names and addresses of any 
medical providers that have treated him 
for his back condition since 1994.  After 
securing the necessary releases, request 
from the sources listed by the veteran 
all records of any treatment, which are 
not already on file, and associate all 
records obtained with the claims file.  
If any private treatment records are not 
obtained, tell the veteran, so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for VA orthopedic and 
neurological examination(s) to evaluate 
his lumbar spine disability.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner(s) in connection 
with the examinations.  

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected back condition.  The orthopedic 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  It is 
requested that the examiner indicate what 
is normal range of motion for the lumbar 
spine.  Any limitation of motion or 
functional limitation of the lumbar spine 
that is attributable to the service-
connected condition of intervertebral 
disc syndrome should be identified.  All 
functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.  The 
examiner should discuss whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected back disability has upon his 
daily activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With respect to the neurological 
examination, all symptoms compatible with 
sciatic neuropathy are to be identified, 
as are all neurological findings 
appropriate to the site of the diseased 
disc.

Prior to expressing opinions on the 
following, the examiner(s) should review 
the recent medical evidence of record, 
including the reports of VA examinations 
conducted in 1992, 1994, and 1995.  Based 
on the medical history, the veteran's 
statements, and the objective findings, 
the examiner(s) are asked for medical 
opinions as to the following: 

(a) does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
the site of the diseased disc? 

(b) is the veteran's intervertebral 
disc syndrome more appropriately 
characterized as severe with 
intermittent relief from his 
symptoms or as pronounced with 
little intermittent relief?

(c) is any the veteran's 
symptomatology and/or functional 
impairment attributable to his 
nonservice-connected back conditions 
(i.e., arthritis of the thoracic and 
cervical spines and 
scoliosis/kyphosis of the thoracic 
spine)?  If it is impossible to 
distinguish the symptomatology 
and/or impairment due to the 
nonservice-connected condition(s), 
the examiners should so indicate.

The medical rationale for all opinions 
expressed must be provided in the 
examination reports.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  Thereafter, readjudicate the 
veteran's claim, with consideration of 
the additional evidence developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed; however, he is free to 
furnish additional evidence and argument to the RO while the 
case is in remand status.  Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



